Citation Nr: 1548261	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-32 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for residuals of pneumonia, to include chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.

2. Entitlement to service connection for residuals of lung cancer, to include as due to asbestos exposure.

3. Entitlement to service connection for cataracts, to include as due to asbestos exposure.

4. Entitlement to service connection for enlarged lymph nodes along the trachea, to include as due to asbestos exposure.

5. Entitlement to service connection for a heart disability, to include as due to asbestos exposure.

6. Entitlement to service connection for abdominal aortic aneurysm, to include as due to asbestos exposure.

7. Entitlement to service connection for peripheral vascular disease, to include as due to asbestos exposure.
8. Entitlement to service connection for residuals of thyroid cancer, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and L.S.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

The issues of entitlement to service connection for cataracts, enlarged lymph nodes along the trachea, a heart disability, abdominal aortic aneurysm, peripheral vascular disease and residuals of thyroid cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Lung cancer did not have its clinical onset in service or within one year of service, and is not otherwise related to active service, including from exposure to asbestos.

2. Residuals of pneumonia, including COPD, did not have its clinical onset in service and is not otherwise related to active service, including from exposure to asbestos.


CONCLUSIONS OF LAW

1. The criteria for service connection for lung cancer are not met.  38 U.S.C.A. 
§§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for residuals of pneumonia, including COPD, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letters dated May 2011 and September 2011, which fully addressed all notice elements.  Specifically, these letters informed the Veteran of what evidence was required to substantiate his claims for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.   

The Veteran was afforded VA examinations to determine the nature and etiology of any residuals of pneumonia, including COPD, and any lung cancer.  In March 2012 addendum, a VA examiner opined as to the etiology of the Veteran's COPD and lung cancer.  The examiner thoroughly explained that both disabilities are the result of the Veteran longstanding use of tobacco products.  The Board considers the examination reports adequate for adjudication purposes for the service connection issues being decided herein.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

There has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993). Rather, VA Adjudication Procedure Manual, in electronic format, M21-1MR, contains guidelines for considering compensation claims based on exposure to asbestos.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, essentially acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  

Certain chronic diseases (such as malignant tumors) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.303(b), 3.307(a)(3); 3.309(a).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  In this case, there is no indication of any manifestation of lung cancer symptomatology during service, as the Veteran's service treatment records are silent for complaints of relevant to his lungs.  Therefore, service connection based on continuity of symptomatology is not available in this case.  38 C.F.R. §§ 3.307, 3.309(a); Walker, 708 F.3d 1331.

Here, the evidence of record shows that the Veteran has been diagnosed with both lung cancer and COPD.  See January 2012 VA Examination Report.

In this instance, the Veteran's exposure to asbestos has been conceded.  See October 2013 Statement of the Case; April 2012 Rating Decision.  Nonetheless, upon separation, the Veteran's lungs were clinically evaluated as normal upon separation.  See December 1963 Report of Medical Examination.  In-service-chest x-rays were normal.  See December 1963 Service Treatment Record.  Additionally, an August 1963 service treatment record notes that the Veteran's chest was clear.  Further, there are no service treatment records documenting any problems related to COPD or lung cancer.  Indeed, the Veteran was not diagnosed with COPD until 2004 and limited stage small cell undifferentiated carcinoma of the left lung was not diagnosed until 2010, well past the one-year presumptive period for chronic disease.  See January 2012 VA Examination Report.  There is no evidence that either lung cancer or COPD had its clinical onset in service.  

Regarding the residuals of lung cancer, in a March 2012 addendum opinion, a VA examiner opined that the Veteran's lung cancer was less likely as not caused by or a result of service.  As rationale, the examiner explained that the Veteran is a "long time, heavy smoker" and tobacco use is by far the leading cause of lung cancer.  The examiner also explained that per Navy research, the Veteran's exposure to asbestos would have been minimal, give his service as a commissaryman.  Thus, the examiner concluded that the Veteran's lung cancer was most likely caused by his tobacco use, not his service, including his minimal exposure to asbestos.  Given the examiner's thorough and cogent opinion, the Board affords the opinion significant probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

Likewise, regarding COPD, the examiner opined that the Veteran's COPD was most likely caused by tobacco abuse, like his lung cancer.  The examiner referenced the Veteran's minimal exposure to asbestos in service and instead pointed to the Veteran's longstanding tobacco use as the likely cause of his COPD.  Given the examiner's thorough and cogent opinion, the Board affords the opinion significant probative weight.  See Caluza, 7 Vet. App. at 506.

There is no competent medical opinion to the contrary.  While the Veteran himself attributes his COPD and lung cancer to his exposure to asbestos in service, he is simply not competent to assert an etiological link between his disabilities and his exposure to asbestos, as that matter requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, his statements regarding the etiology of his disabilities are entitled to no probative value.  

The Board notes that while M21-1MR Part IV, subpart ii, Chapter 2, Section C, indicates that inhalation of asbestos fibers can cause lung cancer, the more probative evidence of record is the April 2012 addendum opinion.  Indeed, the addendum opinion is based on a specific finding related to the Veteran's circumstances and takes into account the Veteran's longstanding abuse of tobacco products.  Further, that provision of M21-1MR only indicates that exposure to asbestos can cause lung cancer.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (medical opinion expressed in terms of  "may" also implies "may or may not" and is too speculative to establish medical nexus).   For those reasons, the Board finds the March 2012 addendum relating to lung cancer far more probative than that provision which merely states that it is possible that asbestos exposure can cause lung cancer.

The weight of the evidence is against the Veteran's claims.  The only probative evidence is against a finding that either lung cancer or COPD is related to service.  Indeed, the March 2012 addendum opinions make clear that the Veteran's COPD and lung cancer are more likely than not related to the Veteran's longstanding tobacco use, not his minimal exposure to asbestos in service.  That evidence is not controverted by any competent and probative evidence of record.  Indeed, the March 2012 addendum opinions are the only competent pieces of evidence that discuss the Veteran's history and any possible etiological link between the Veteran's disabilities and his exposure to asbestos in service.  Thus, the preponderance of the evidence is against a finding that service connection for COPD or lung cancer is warranted, including due to his conceded exposure to asbestos.

As a final note, the Veteran asserts that he was encouraged to use tobacco products during service.  See May 2011 Statement of Veteran.  However, because the Veteran filed his claim after June 9, 1998, the applicable laws and regulations do not permit service connection for disabilities due to his tobacco product use during service, despite the fact that the Veteran may have begun using tobacco products during service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Thus, service connection cannot be awarded for COPD or lung cancer due to the use of tobacco products during service.

In summary, the Board finds the most probative competent medical evidence to weigh against a finding that COPD or lung cancer is related to service, including the Veteran's conceded exposure to asbestos.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for COPD, to include as due to exposure to asbestos, is denied.

Entitlement to service connections for residuals of lung cancer, to include as due to exposure to asbestos, is denied.



REMAND

VA examinations are required to ascertain the etiology of the Veteran's cataracts, enlarged lymph nodes along the trachea, heart disability, abdominal aortic aneurysm, peripheral vascular disease and residuals of thyroid cancer, given the assertion that the Veteran's disabilities are related to his conceded exposure to asbestos in service.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4). 

Further, as the matter is being remanded, updated VA treatment records must be obtained.  Additionally, any outstanding, updated private treatment records identified by the Veteran should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated from February 2012 forward.

2. Obtain the appropriate release of information forms where necessary, procure any records of outstanding private treatment that the Veteran has recently received, including any records from Birmingham East and/or Frye Hospital.  All such available documents should be associated with the claims file.

3. Then, schedule the Veteran for VA examination(s) to determine the nature and etiology of any cataracts, enlarged lymph nodes along the trachea, heart disability, abdominal aortic aneurysm, peripheral vascular disease and residuals of thyroid cancer.  The examiner(s) should review the entire claims file, including a copy of this remand. Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

The examiner(s) must respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that cataracts are related to the Veteran's active service, including his conceded exposure to asbestos?

b. Is it at least as likely as not (50 percent probability or greater) that enlarged lymph nodes along the trachea are related to the Veteran's active service, including his conceded exposure to asbestos?

c. Is it at least as likely as not (50 percent probability or greater) that any diagnosed heart disability is related to the Veteran's active service, including his conceded exposure to asbestos?

d. Is it at least as likely as not (50 percent probability or greater) that abdominal aortic aneurism is related to the Veteran's active service, including his conceded exposure to asbestos?

e. Is it at least as likely as not (50 percent probability or greater) that peripheral vascular disease is related to the Veteran's active service, including his conceded exposure to asbestos?

f. Is it at least as likely as not (50 percent probability or greater) that residuals of thyroid cancer is related to the Veteran's active service, including his conceded exposure to asbestos?

Comprehensive rationales must be provided for the opinions rendered. If the examiner(s) cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4. Then, after taking any additional development deemed necessary, readjudicate the Veteran's claims, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


